Case 1:19-cv-00625-MAC-KFG Document 16 Filed 09/14/20 Page 1 of 1 PageID #: 289




  UNITED STATES DISTRICT COURT                            EASTERN DISTRICT OF TEXAS


 BAR-B-QUE DEPOT, INC.,             §
                                    §
             Plaintiff,             §
                                    §
 versus                             §              CIVIL ACTION NO. 1:19-CV-625
                                    §
 MESA UNDERWRITERS SPECIALTY        §
 INSURANCE COMPANY,                 §
 and RISK PLACEMENT SERVICES, INC., §
                                    §
             Defendants.            §

      MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

        The court referred this matter to United States Magistrate Judge Keith F. Giblin for

 consideration and recommended disposition of case-dispositive motions. The magistrate judge

 issued a report and recommendation on the plaintiff’s motion to remand.         Judge Giblin

 recommended that the Court deny the motion to remand.

        No party has objected to the magistrate judge’s recommendation. After review, the Court

 finds that Judge Giblin’s findings and recommendations should be accepted.

        The Court ORDERS that the report and recommendation (#14) is ADOPTED. The Court

 further ORDERS that the plaintiff’s motion to remand (#7) is DENIED.


        SIGNED at Beaumont, Texas, this 14th day of September, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
